 



Exhibit 10.23
ACCESSION AND AMENDMENT AGREEMENT
Dated January 31, 2006
     Reference is made to the Amended and Restated Credit Agreement, dated as of
July 27, 2005 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Duquesne Light Holdings, Inc.
(the “Borrower”), the Lenders named therein, Union Bank of California, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A. (as successor to Bank One, NA),
as Syndication Agent, and Wachovia Bank, National Association and Citibank,
N.A., as Co-Documentation Agents. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement. Pursuant to Section 2.01(d) of the Credit Agreement, KeyBank National
Association (the “New Lender”) has committed to make loans (“Loans”) to the
Borrower in accordance with the terms and conditions of the Credit Agreement,
which Loans are evidenced by a promissory note (the “Note”) issued by the
Borrowers to the New Lender and dated the date hereof, and to participate in
Extensions of Credit resulting from the issuance (or extension, modification or
amendment) of any Letter of Credit.
     The New Lender and the Administrative Agent agree as follows:
     1. The New Lender agrees, on the terms and conditions set forth in the
Credit Agreement, to make Loans to the Borrower and to participate in the
issuance of Letters of Credit (and the LC Outstandings thereunder) during the
period from the date hereof until the Revolving Credit Termination Date (subject
to Section 2.01(b) of the Credit Agreement), in an aggregate outstanding amount
not to exceed on any day the New Lender’s Commitment set forth opposite its
signature below.
     2. On the date hereof (the “Effective Date”), the New Lender shall pay to
the Administrative Agent, in same day funds, at such address and account as the
Administrative Agent shall advise the New Lender, $2,400,000.00, which amount
shall be used to purchase by assignment from the existing Lenders such portion
of the Loans owing to them such that, after giving effect to all such purchases
and assignments, the New Lender will share such Loans ratably with each of them
(based upon the New Lender’s Percentage). From and after the Effective Date, the
New Lender shall be a party to the Credit Agreement, entitled to all rights,
powers and privileges, and subject to all obligations, of a Lender thereunder,
including without limitation (i) the right to receive all payments made by the
Borrower in respect of the Loans made by the New Lender, whether on account of
principal, interest, fees, indemnities in respect of claims arising after the
date hereof, increased costs, additional amounts or otherwise, (ii) the right to
vote and to instruct the Administrative Agent under the Credit Agreement
according to its Percentage, (iii) the right to set-off and to appropriate and
apply

1



--------------------------------------------------------------------------------



 



deposits of the Borrower as set forth in the Credit Agreement and (iv) the right
to receive notices, requests, demands and other communications.
     3. The New Lender (i) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Section 7.01(f) of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Agreement and to become a Lender under the Credit Agreement,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(iii) confirms that it satisfies the requirements of an Eligible Assignee,
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender and
(vi) represents and warrants to the Administrative Agent that it has duly
executed and delivered this Agreement and that the execution, delivery and
performance by the New Lender of this Agreement have been duly authorized by all
necessary action (corporate or otherwise).
     4. This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute but
one and the same instrument.
     5. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Accession and
Amendment Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
Commitment

              $10,000,000.00   KEYBANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/Sherrie I. Manson    
 
     
 
Name: Sherrie I. Manson    
 
      Title: Vice President    
 
                Domestic Lending Office:
 
                Mailcode: OH-01-27-0623     127 Public Square     Cleveland Ohio
44114
 
                Eurodollar Lending Office:
 
                Mailcode: OH-01-27-0623     127 Public Square     Cleveland Ohio
44114
 
                UNION BANK OF CALIFORNIA, N.A.,     as Administrative Agent
 
           
 
  By:   /s/Dennis G. Blank    
 
     
 
Name: Dennis G. Blank    
 
      Title: Vice President    

AGREED and ACCEPTED
as of the date first above
written:

          DUQUESNE LIGHT HOLDINGS, INC.
 
       
By:
  /s/William F. Fields    
 
 
 
Name: William F. Fields    
 
  Title: VP & Treasurer    

3